[Cite as State v. Lenhart, 2019-Ohio-1113.]


                 Court of Appeals of Ohio
                                   EIGHTH APPELLATE DISTRICT
                                      COUNTY OF CUYAHOGA


                                  JOURNAL ENTRY AND OPINION
                                           No. 74332



                                              STATE OF OHIO

                                                         PLAINTIFF-APPELLEE

                                                   vs.

                                     CHRISTOPHER LENHART

                                                         DEFENDANT-APPELLANT




                                            JUDGMENT:
                                        APPLICATION DENIED



                               Cuyahoga County Court of Common Pleas
                                        Case No. CR-356977
                                     Application for Reopening
                                         Motion No. 525109

                 RELEASE DATE: March 27, 2019
FOR APPELLANT

Christopher Lenhart, pro se
Inmate No. 0193824
Cuyahoga County Jail
P.O. Box 5600
Cleveland, Ohio 44101


ATTORNEYS FOR APPELLEE

Michael C. O’Malley
Cuyahoga County Prosecutor
By: Anthony Thomas Miranda
Assistant County Prosecutor
Justice Center, 8th Floor
1200 Ontario Street
Cleveland, Ohio 44113




RAYMOND C. HEADEN, J.:

        {¶1} Applicant, Christopher Lenhart, seeks to reopen his appeal in State v. Lenhart, 8th

Dist. Cuyahoga No. 74332, 1999 Ohio App. LEXIS 3379 (July 22, 1999). For the reasons that

follow, we deny the application.

Procedural and Factual History

        {¶2} Lenhart was convicted of one count of rape and one count of felonious assault in

1998.   After sentencing, the trial court held a sexual offender classification hearing and

classified Lenhart as a sexually oriented offender, the lowest level of sexual offender available at

the time.   See State v. Bodyke, 126 Ohio St.3d 266, 2010-Ohio-2424, 933 N.E.2d 753,  24.
        {¶3} Lenhart filed a timely direct appeal from his convictions.   The appellate decision

issued in this case was journalized on July 22, 1999. There, this court affirmed the convictions

and sentences, overruling appellant’s five assignments of error.

        {¶4} On January 17, 2019, almost 20 years later, Lenhart filed the instant application for

reopening. In his application, he asserts that he was denied due process and equal protection of

the law related to his classification as a sexually oriented offender. In his application, he does

not advance any argument as to good cause for his untimely filing, how appellate counsel was

ineffective, or include an affidavit supporting his contentions as required by App.R. 26(B)(2)(d).

 The state timely opposed the application.

Law and Analysis

I. Good Cause for an Untimely Application

        {¶5} App.R. 26(B) provides a limited means to reopen a criminal appeal based on a claim

that appellate counsel was ineffective. The window to file such an application is not unlimited.

 App.R. 26(B)(1) provides that the application must be filed within 90 days of the date of

journalization of the appellate decision unless the applicant is able to establish good cause for

filing at a later date.

        {¶6} App.R. 26(B)(2)(b) further states that an application filed after this 90-day window

must contain a showing of good cause for the untimely filing before the application may be

considered. This requirement has been upheld by the Ohio Supreme Court as a reasonable

procedural requirement. State v. Wickline, 74 Ohio St.3d 369, 658 N.E.2d 1052 (1996); State v.

Gumm, 103 Ohio St.3d 162, 2004-Ohio-4755, 814 N.E.2d 861, State v. LaMar, 102 Ohio St.3d

467, 2004-Ohio-3976, 812 N.E.2d 970.
       {¶7} Lenhart’s application is devoid of any explanation for his almost 20-year delay in

filing the instant application or argument why this delay should be excused. As such, it is

untimely without a showing of good cause for the delayed filing.     This is sufficient reason to

deny the application without addressing the merits of the claim.   State v. Keith, 119 Ohio St.3d

161, 2008-Ohio-3866, 892 N.E.2d 912,  8; State v. Williams, 129 Ohio St.3d 19,

2011-Ohio-232, 950 N.E.2d 140,  9.

       {¶8} Application denied.



RAYMOND C. HEADEN, JUDGE

EILEEN T. GALLAGHER, P.J., and
EILEEN A. GALLAGHER, J., CONCUR